Exhibit 10.1







INVESTOR RELATIONS AGREEMENT




This INVESTOR RELATIONS AGREEMENT (this “Agreement”) is made as of October 8,
2019 (the “Effective Date”), by and between DAYBREAK OIL AND GAS, INC., a
Washington corporation (“Daybreak” or the “Company”), and BEAR TO BULL INVESTOR
RELATIONS, LLC, an Illinois limited liability company (the “Consultant”).

WHEREAS, the Consultant and Company previously entered into that certain
Investor Relations Agreement dated June 1, 2009 (the “Previous Investor
Relations Agreement”);

WHEREAS, the term of the Previous Investor Relations Agreement has expired and
the parties desire to enter into a new agreement by executing and delivering
this Agreement; and

WHEREAS, this Agreement shall supersede the terms and conditions of the Previous
Investor Relations Agreement.

NOW THEREFORE, the parties agree as follows:

1.

Services.

(a)

Services to be Provided. Pursuant to the terms of this Agreement, Daybreak
hereby engages the Consultant to provide investor relations services as may be
requested, from time to time, by Daybreak.  The investor relations services to
be provided may include, but are not limited to, i) developing a Company
communication program, ii) designing a corporate fact sheet for distribution to
brokers, analysts, and other industry personnel, iii) assisting in organizing
and preparing for one-on-one and group meetings with industry professionals for
presentations by Company management, iv) preparing targeted mailings, v)
assisting in drafting news releases and other corporate materials, vi) handling
investor inquiries, and vii) providing other related services (collectively, the
services to be provided hereunder are referred to as the “Services”).

(b)

Non-Exclusivity. The Consultant shall devote such of its time and effort as may
be necessary to discharge its duties hereunder.  The Company acknowledges that
the Consultant engages in other business activities, and that it will continue
such activities during the term of this Agreement.  The Consultant shall not be
restricted from engaging in other business activities during the term of this
Agreement.  Further, the Company acknowledges that the Services to be provided
by the Consultant hereunder are to be provided on a non-exclusive basis such
that the Consultant shall be permitted to perform any one or more of the
Services to any other parties.

2.

Compensation.

(a)

Retainer.  In consideration for the Services to be provided hereunder, the
Company shall pay the Consultant a retainer fee of $9,000 ** per month (the
“Retainer”) for each calendar month during the term of this Agreement (it being
understood that the Retainer for any partial month shall be prorated based on
the number of days in the applicable month that Services will be provided,
divided by the actual number of days in the applicable month).  Unless otherwise
agreed upon by the parties, the Retainer shall be payable in cash.  The Retainer
shall be paid, in advance, on or before the first day of each calendar month
with the first payment due on the Effective Date, which amount shall be prorated
based on the number of days remaining in the month divided by total number of
days of such month.  The Consultant reserves its right to suspend providing
Services hereunder if the Retainer is not received by the 5th day of the
calendar month.





--------------------------------------------------------------------------------

**  Due to the current financial condition of the Company, including the
restructuring and renegotiation of debt, the following retainer schedule will
apply until the Company meets drilling goals.

January and February 2019 no compensation will be paid.  March and April will
include compensation of $500 per month.  May and June will include compensation
of $1,500 per month.  If the Company does not have two wells drilled and
completed in California by June 30, 2019, and if the price of West Texas
Intermediate Oil is below $50 per barrel, then compensation continues at $1,500
per month.  If the Company has successfully drilled and completed two wells in
California and the price of West Texas Intermediate Oil is above $50 per barrel
on or after June 30, 2019, then compensation rises to $2,000 per month.  For
every well that is drilled and completed after the initial two wells, $2,000 per
month will be added to the compensation until the contracted rate of $9,000 per
month is attained.  ***  If the Company drills ONE successful well in Michigan
at any point from the signing of this contract, then two months after the well
is put on production, compensation will go to the full $9,000 per month (a month
is defined as any calendar day of that month.  For example, if the well is put
on-line on June 28, June is the first month, July is the second month, and full
pay of $9,000 per month would start on August 1).  Once the full $9,000 is
established, compensation will be increased at a rate using the prior year’s CPI
inflation index.  If there is deflation, compensation stays the same, and is not
decreased.  The adjustment, if any, will be made at the beginning of each
calendar year.

(b)

Equity Compensation.  In addition to any equity (2,000,000 shares of common
stock) issued prior to the date hereof, the Company shall deliver warrants equal
to 2,100,000 shares of common stock, with a strike price of $.01 (one cent),
with an expiration date of January 2, 2024.  Such warrants shall be subject to a
three (3) year vesting provision and vest in equal amounts on January 2, 2020;
January 2, 2021; and January 2, 2022; provided, however, that no warrant shall
vest (and instead such vesting will continue) if the vesting would cause the
Consultant’s beneficial ownership of common stock of the Company to exceed four
and ninety-nine one-hundredths percent (4.99%) of the Company’s issued and
outstanding equity interests at any time.

(c)

The warrant shall contain an exercise blocker provision preventing exercise of
any warrant to the extent it would cause the Consultant’s ownership percentage
of the Company’s stock to exceed four and ninety-nine one-hundredths percent
(4.99%).  The warrant shall also provide that, in the event the Consultant
terminates this Agreement for any reason, or the Company terminates the
Agreement for Cause, the unvested warrants shall be automatically forfeited as
of the date of such termination.  “Cause” shall be defined as (a) the
Consultant’s conviction of, or plea of guilty or no contest to, a felony or a
crime involving moral turpitude, fraud, misappropriation, or embezzlement or the
commission of any other act involving willful malfeasance or material fiduciary
breach with respect to the Company or an Affiliate; (b) the Consultant’s
material breach of the provisions of this Agreement or a material violation of
the Company’s code of conduct or other written policy and the Consultant’s
failure to cure such breach within five (5) days of receipt of notice of the
breach from the Company; (c) the Consultant’s violation of any securities laws
or causing the Company to violate the same or any laws, rules or regulations
applicable to the Company; or (d) willful conduct by the Consultant that is
demonstrably and materially injurious to the Company, monetarily or otherwise.

(d)

Reimbursement of Expenses. In addition to all other fees payable to the
Consultant hereunder, the Company also agrees to reimburse the Consultant for
all reasonable out-of-pocket expenses incurred in connection with the
performance of Services hereunder.  These out-of-pocket expenses shall include,
but are not limited to, expenses related to ordinary and necessary travel,
lodging, postage, courier services, printing and production services, wire
services for news releases, renting of audio-visual equipment, purchasing of
shareholder lists and other expenses.  The Consultant shall provide the Company
with receipts or other supporting documentation and other





2







--------------------------------------------------------------------------------

substantiation of reimbursable expenses.  All such reimbursements shall be
payable by the Company to the Consultant within 20 days after receipt by the
Company of the appropriate documentation for the expense incurred.

(e)

Performance Bonus:  Should the Company initiate a Bonus Plan for its executives
during the time of this contract, then Consultant will automatically be included
in said Bonus Plan.  The terms of the compensation will be such that Consultant
receives no less bonus as the second highest compensated party.  Should the CEO
be the only person to be included in the Bonus Plan, then Consultant will be
compensated at a rate of 75% of the CEO’s bonus.

(f)

Note Payable:  It is agreed that the Company and the Consultant have negotiated
past-due fees due to the Consultant.  The Company has converted a portion of
that past-due fees into a note payable.  The terms of the note are as follows:
 $120,000 owed to Consultant.  The term of the note is three (3) years, with a
maturity date of January 1, 2022.  Interest starts accruing on January 1, 2019.
 Interest rate for duration of note is 10%.  Interest is payable on an annual
basis with the first payment starting on January 1, 2020.  If an interest
payment is missed, then the entire interest payment can be converted to shares
common stock using an average closing price for the prior ten (10) days from
when the interest was due.  The Consultant has forgiven a portion of past fees
due to him.  The Company and the Consultant agree that the note payable will be
deemed as income only as it is paid, including principal.  This note payable,
along with the common stock issuance described above under Section 2.(b), are
deemed as accepted compensation for all past due monies.

(g)

Rent:  Rent of $850 per month, is payable to Consultant, starting July 1, 2019,
or, starting 2 months after a successful well in Michigan, whichever is sooner.
 Rent will be increased using the prior year’s CPI inflation index.  If there is
deflation, rent stays the same and does not decrease.  Adjustment to rent will
be made at the beginning of each calendar year.

3.

Term of Agreement.  This Agreement will become effective on the Effective Date
and will continue for an initial period of three (3) years thereafter (the
“Initial Term”), unless terminated earlier by the Consultant for any reason upon
providing thirty (30) days’ prior written notice to the Company.  The Initial
Term may only be terminated prior to its expiration by the Company for Cause
upon written notice.  The Initial Term shall automatically extend for additional
successive twelve (12) month periods (each period is a “Renewal Term” and
collectively, the Initial Term as it may be terminated or extended by any
Renewal Term is herein referred to as the “Term”) unless either party provides
to the other party written notice of such party’s intent not to renew the
then-current Term for an additional twelve (12) month period at least thirty
(30) days prior to the expiration of the then-current Term.  During any Renewal
Term, either party may terminate this Agreement for any reason upon providing
thirty (30) days’ prior written notice to the other party.  Notwithstanding the
foregoing, the Company may immediately terminate this Agreement for Cause upon
written notice to the Consultant, and the Consultant may immediately terminate
this Agreement without providing thirty (30) days’ prior written notice in the
event the Company breaches any of its material obligations hereunder, and the
Company fails to cure such breach within five (5) days of receipt of notice of
the breach from the Consultant.  

4.

Cessation of Rights and Obligations; Survival of Certain Provisions.  Upon
termination or expiration of the Term of this Agreement, all of the respective
rights, duties, obligation and covenants of the parties, as set forth herein,
shall, except as specifically provided herein to the contrary, cease and become
of no further force or effect as of the date of said termination, and shall only
survive as expressly provided for herein.

5.

Cessation of Compensation.  Upon termination or expiration of the Term of this
Agreement, the Consultant shall be entitled to no further compensation or
severance, except: (i) to the extent that the Consultant has not been paid the
Retainer through the date of termination or expiration, the Consultant shall be
entitled to the Retainer for Services that have been provided through the date
of termination or expiration; and (ii) the Consultant shall be entitled to
reimbursement for business expenses incurred in connection with providing
Services prior to termination or expiration of the Term of this Agreement.





3







--------------------------------------------------------------------------------



6.

Indemnification.  The Company agrees to defend, indemnify and hold harmless the
Consultant and its affiliates, stockholders, members, directors, officers,
employees, agents, successors and assigns (each an “Indemnified Person”) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind
whatsoever (including, without limitation, reasonable attorneys’ fees) arising
out of, relating to or  based upon (i) the Company’s breach of this Agreement;
(ii) the Company making any untrue statement or alleged untrue statement of a
material fact, or an omission or alleged omission to state a material fact
required to be stated, in any (a) written document or other written material
provided by the Company to the Consultant or (b) oral statement or
representation made by any director, officer or other employee of the Company to
the Consultant for the purpose of, and with the intention that, the Consultant
publicize, announce, divulge, communicate, repeat, report or otherwise disclose
the information to any third party; or (iii) Consultant’s violation or alleged
 violation of any rules, regulations or other provisions arising out of, or
related to, the “Federal Do Not Call List.” Any Indemnified Person seeking
indemnification shall promptly give the Company written notice describing in
reasonable detail the facts giving rise to any claims for indemnification
hereunder.  It is further agreed that the foregoing indemnity shall be in
addition to any rights that either party may have at common law or otherwise,
including, but not limited to, any right to contribution.  The obligations of
this Section 6 shall survive the termination of this Agreement.

7.

Confidential Information.

(a)

Non-disclosure.  The Consultant acknowledges and agrees that in the course of,
or incident to, its provision of Services to the Company, the Company may
provide to the Consultant, and the Consultant may otherwise have access to, the
Company’s trade secrets and confidential information (collectively and
singularly known as “Confidential Information” and defined further below).
 Except as will be necessary in the performance of the Consultant’s obligations
hereunder, the Consultant will not disclose or use for the Consultant’s direct
or indirect benefit, or the direct or indirect benefit of any third party, and
the Consultant will maintain, both during and after this Agreement, the
confidentiality of any Confidential Information of the Company.  Upon the
Company’s written consent permitting the Consultant to provide or disclose any
Confidential Information, the Consultant agrees to advise and inform any third
party regarding the confidential nature of such information, and require that
such third party independently agrees in writing to be bound by the terms and
conditions set forth in Section 7 hereof.

(b)

Confidential Information Defined. For purposes of this Agreement, “Confidential
Information” means any and all proprietary information of the Company that
derives independent economic value by virtue of its not being known to the
Company’s competitors or the general public including, but not limited to,
customer lists, customer information, intellectual property, employee lists,
employee information, prospect lists, prospect information, pricing information,
inventions, research and development, financial statements, marketing plans,
management systems and procedures, trade secrets, supplier lists, sales
techniques, software specifications and information, results of research and
development, whether complete or in process, and any other information which the
Company identifies in writing and provided to the Company as Confidential
Information.

For the purposes of this Agreement, “Confidential Information” shall not include
information which: (i) had been made previously available to the public by the
Company; (ii) is or becomes generally available to the public, unless the
information being made available to the public results in a breach of this
Agreement; (iii) prior to disclosure to the Consultant or the Consultant’s
representatives or agents, was already rightfully in any such person’s
possession without any requirement of confidentiality; or (iv) is obtained by
the Consultant or the Consultant’s representatives or agents from a third party
who is lawfully in possession of such information, and not in violation of any
contractual, legal or fiduciary obligation to the Company, with respect to such
information and who does not require the Consultant to refrain from disclosing
such information to others.  In any dispute relating to the obligations under
this Section 7, the burden of proof will be on the party receiving the
Confidential Information to show that the exclusions herein apply.





4







--------------------------------------------------------------------------------



(c)

Safeguard of Confidential Information; Ownership.  The Consultant will deliver
to the Company at the termination of this Agreement, or at any other time that
the Company may request, all memoranda, notes, plans, records, diskettes, tapes
and other storage media, documentation and other materials (and copies thereof)
containing Confidential Information, no matter where such material is located
and no matter what form the material may be in, which the Consultant may then
possess or have under its control.  If requested by the Company, the Consultant
will provide to the Company written confirmation that all such materials have
been delivered to the Company or have been destroyed.  The Consultant will take
all appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. All Confidential
Information and any and all results derived therefrom in any way will at all
times remain the sole property of the Company.

(d)

Survival. The obligations of this Section 7 shall survive the termination of
this Agreement.

(e)

Trading. The Consultant acknowledges that, from time to time, it may be in
possession of Confidential Information which information may also be “material,
non-public information” and that, therefore, while in possession of such
information, neither the Consultant, nor any of its officers, directors, members
or employees will buy or sell or otherwise trade in the securities of the
Company except while not in possession of material, non-public information and
during Company established written policies commonly referred to as “trading
windows” to “trading black out periods.”

8.

Miscellaneous.

(a)

Notices. All notices and other communications required or permitted under this
Agreement or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered, delivered by
guaranteed next-day delivery or sent by facsimile (with confirmation of
transmission) or shall be deemed given on the third business day when mailed by
registered or certified mail, as follows (provided that the notice of change of
address shall be deemed given only when received):

(i)

If to the Consultant to: Bear to Bull Investor Relations, LLC, 200 Armstrong St.
Ste. 1, Morris, IL 60450, telephone: (815) 942-2581, fax: (815) 942-4060,
Attention: Mr. Edward Capko.

(ii)

If to the Company, to: Daybreak Oil and Gas, Inc. 601 1101 N. Argonne Rd., Ste.
A 211, Spokane, Washington 99212, telephone: (509) 232-7674, fax: (509)
232-2220, Attention: Mr. Jim Westmoreland.

or to such other names or addresses as the Company or the Consultant, as the
case may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section 8(a).

(b)

Independent Contractor.  The Consultant acknowledges that it is not an officer,
director or agent of the Company, it is not, and will not, be responsible for
any management decisions on behalf of the Company, and may not commit the
Company to any action.  The Company represents that the Consultant does not
have, through stock ownership or otherwise, the power to control the Company, or
to exercise any dominating influences over its management.  The Consultant
understands and acknowledges that this Agreement shall not create or imply any
agency relationship among the parties, and Consultant will not commit the
Company in any manner except when a commitment has been specifically authorized
in writing by the Company.  The Company and the Consultant agree that the
relationship among the parties shall be that of independent contractor.





5







--------------------------------------------------------------------------------



(c)

Entire Agreement; Amendments. This Agreement sets forth the entire agreement of
the parties with respect to the subject matter hereof, and supersedes all prior
agreements.  This Agreement may be amended, modified or supplemented at any time
by the parties by a written instrument signed by all of the parties.

(d)

Severability. The invalidity or unenforceability of one or more provisions of
this Agreement shall not affect the validity or enforceability of any of the
other provisions, and this Agreement shall be construed as if such invalid or
unenforceable provisions were omitted.

(e)

Governing Law; Jurisdiction.  This Agreement shall be governed by, interpreted
and construed in accordance with the laws of the State of Illinois, and the
parties agree that any suit, action or proceeding with respect to this Agreement
shall be brought in the courts of Cook County in the State of Illinois or in the
U.S. District Court for the Northern District of Illinois.  The parties hereto
hereby accept the exclusive jurisdiction of those courts for the purpose of any
such suit, action or proceeding.  Venue for any such action, in addition to any
other venue permitted by statute, will be Cook County, Illinois.  All parties
hereto waive their right to trial by jury with respect to the adjudication of
any dispute hereunder.

(f)

Waiver.  The failure of any party to insist, in any one or more instances, upon
the performance of any of the terms or conditions of this Agreement or to
exercise any right, shall not be construed as a waiver of the future performance
of any such term or condition or the future exercise of such right.

(g)

Assignment and Delegation. No party will have the right to assign its rights
under this Agreement or delegate any of its obligations under this Agreement
without the other party’s prior written consent.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or representatives on the date
indicated below.

DAYBREAK OIL AND GAS, INC.

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

 

 

 

 

 

Name: James F. Westmoreland

 

 

 

Title:   President and Chief Executive Officer

 

 

 

 

 

BEAR TO BULL INVESTOR RELATIONS, LLC

 

 

 

 

 

 

By:

/s/ EDWARD CAPKO

 

 

 

 

 

 

 

Name: Edward Capko

 

 

 

Title:   President

 








6





